DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Push operation switch.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. [Kobayashi hereinafter, US 8,809,712].
In regard to claim 1, Kobayashi discloses [in Figs. 1-7] a switch comprising: a movable member [65] comprising: a movable piece [annotated below] extending from a swing shaft [66] and being swingable around 5the swing shaft [66]; and a pressing member [75] configured to press the movable piece while moving in response to a pushing operation, the movable piece swinging in response to pressing from the pressing member, wherein the pressing member comprises 10a first contact portion [annotated below] configured to slide along an extending direction of the movable piece in a state of being in contact with the movable piece due to movement by the pushing operation, and a second contact portion [annotated below] configured to be in contact with the movable piece at a position different from a position where the first contact portion is in 15contact, due to the movement by the pushing operation, and the pressing member presses the movable piece by the first contact portion and the second contact portion in a contact state.  


    PNG
    media_image1.png
    442
    528
    media_image1.png
    Greyscale

	In regard to claim 2, Kobayashi discloses [in Figs. 1-7] the switch according to claim 1, further comprising an energizing member [74] 20configured to energize the first contact portion [annotated above] in a direction substantially orthogonal to a moving direction of the pressing member [75], wherein the first contact portion is energized by the energizing member [74] to press the movable piece [annotated above] in a direction substantially orthogonal to the moving direction of the pressing member [75], and 25the second contact portion [annotated above] presses the movable piece [annotated above] in a direction substantially parallel to the moving direction of the pressing member [75].  
	In regard to claim 3, Kobayashi discloses [in Figs. 1-7] the switch according to claim 1, wherein in a movement process of the pressing member [75] by the pushing operation, a section in which the first contact portion [annotated above] is in 30contact with the movable piece [annotated above] is longer than a section in which the second contact 14/16OMR.065.0602. NPportion [annotated above] is in contact with the movable piece.  
	In regard to claim 4, Kobayashi discloses [in Figs. 1-7] the switch according to claim 1, further comprising a fixed contact [62], wherein the movable member [65] has a movable contact [67] in a vicinity of a tip 5extending from the swing shaft [66] of the movable piece [annotated above], and the movable contact [67] is in contact with and separates from the fixed contact [62] by swinging of the movable piece.  
	In regard to claim 5, Kobayashi discloses [in Figs. 1-7] the switch according to claim 2, wherein, in a movement process of the pressing member [75] by the pushing operation, a section in which the first contact portion [annotated above] is in 10contact with the movable piece [annotated above] is longer than a section in which the second contact portion [annotated above] is in contact with the movable piece.  
In regard to claim 6, Kobayashi discloses [in Figs. 1-7] the switch according to claim 2, further comprising a fixed contact [62], wherein the movable member [65] has a movable contact [67] in a vicinity of a tip 15extending from the swing shaft [66] of the movable piece [annotated above], and the movable contact [67] is in contact with and separates from the fixed contact [62] by swinging of the movable piece [annotated above].  
In regard to claim 7, Kobayashi discloses [in Figs. 1-7] the switch according to claim 3, further comprising a fixed contact [62], wherein the movable member [65] has a movable contact [67] in a vicinity of a tip 20extending from the swing shaft [66] of the movable piece [annotated above], and the movable contact [67] is in contact with and separates from the fixed contact [62] by swinging of the movable piece. 
 In regard to claim 8, Kobayashi discloses [in Figs. 1-7] the switch according to claim 5, further comprising a fixed contact [62], wherein the movable member [65] has a movable contact [67] in a vicinity of a tip 25extending from the swing shaft [66] of the movable piece [annotated above], and the movable contact [65] is in contact with and separates from the fixed contact [62] by swinging of the movable piece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koyama et al. [Koyama hereinafter, US 10/770,245] discloses a similar trigger switch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833